Citation Nr: 9921231	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-49 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.  


WITNESSES AT HEARINGS ON APPEAL

Appellant, son, and Dr. V.


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from December 1941 to April 1942 
and from June 1945 to June 1946.  He died on July [redacted], 1958.  

This appeal is before the Board of Veterans' Appeals (Board) from 
a May 1994 determination of the Manila, Philippines, Department 
of Veterans Affairs (VA) Regional Office (RO).

In an April 1998 decision, the Board reopened the appellant's 
claim for service connection for the cause of the veteran's death 
based upon the submission of new and material evidence.  The case 
has been returned to the Board following additional development 
and de novo review of the claim by the RO.  


FINDING OF FACT

The probative medical evidence does not show that a disability 
incurred in or aggravated by active service was a principal or 
contributory cause of death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury or 
disease incurred during active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records contain a physical examination report 
dated in July 1945 which shows normal clinical evaluations for 
the cardiovascular system and lungs.  The section titled summary 
of defects and impression of physical fitness shows that the 
veteran was "fit."

The May 1946 report of physical examination of enlisted personnel 
prior to discharge, release from active duty or retirement shows 
normal clinical evaluations for the lungs and cardiovascular 
system.  The report shows that chest x-ray number 8600 revealed a 
healthy chest.  A report of physical examination prior to 
discharge which appears to be dated in March 1946 also shows 
normal clinical evaluations for the lungs and cardiovascular 
system.  

The Affidavit for Philippine Army Personnel executed in 
March 1946 indicates "none" in response to the record of wounds 
and illnesses incurred during service.  

The veteran reported in a March 1947 affidavit that he suffered 
illnesses at Bataan and currently suffered from slight pulmonary 
sickness.  He reported that he went to the clinic in October 1946 
at which time the doctor found "slight pulmonary."

The record contains a report of medical treatment by a private 
physician which shows that the veteran was seen on several 
occasions between March 1947 and April 1948.  The report shows 
various medications were administered to the veteran.  

A March 1947 physical examination report shows several diagnoses 
including minimal pulmonary tuberculosis and cardiac distress.  
The record contains other certifications by the veteran's 
physician regarding the veteran's treatment for disorders 
including rheumatic heart disease and pulmonary tuberculosis.  

A private physician certified in January 1950 that the veteran 
was seen in his clinic for treatment in December 1949.  The x-ray 
examination of the chest revealed fibrous infiltrations in the 
right lung and infiltrations with enclosed cavitation in the left 
lung.  The examiner noted that the heart was essentially normal.  
The diagnosis was pulmonary tuberculosis, active, bilateral, 
moderately advanced.  

A document that appears to be a list of admissions to Ramos 
Hospital shows that the veteran was admitted on July [redacted], 1958 
with severe dyspnea and cough.  The diagnosis was advanced 
pulmonary tuberculosis.

The certificate of death shows that the veteran died on July [redacted], 
1958 from rheumatic heart disease of three months duration due to 
bilateral pulmonary tuberculosis.  

An affidavit of a private rural health physician dated in 
January 1969 shows that the veteran underwent treatment for 
pulmonary tuberculosis sometime in 1969.  

A private physician noted in a November 1969 report that he saw 
the veteran in October 1946.  The report shows that the 
fluoroscopic findings included a clear left lung and minimal 
pulmonary tuberculosis of the right lung, and "O.K." heart.  The 
diagnosis was pulmonary tuberculosis.  

A May 1971 certification from Ramos Hospital shows that the 
veteran was admitted in July 1958 in a weak condition due to 
pulmonary tuberculosis.  



An affidavit executed in July 1972 from a physician at the Ramos 
Hospital at the time of the veteran's death and other statements 
from this physician attest to essentially the same information.  

A May 1990 certification from the office of the local registrar 
shows that the cause of the veteran's death was bilateral 
pulmonary tuberculosis.  

An undated report from the radiology department at the University 
of the Philippines shows that a review of a chest x-ray performed 
on April 6, 1948 revealed hazy and fibroid densities at the right 
upper lung field.  The cardiac shadow was enlarged with apex 
displaced inferolaterally.  The impression was pulmonary 
tuberculosis, minimal activity undetermined and cardiomegaly, LV 
form.  

A separate report from the radiology department at the University 
of the Philippines shows that the April 8, 1948 [sic] x-ray film 
was examined, apparently in February 1992.  The examiner noted 
fibrohazy densities seen in the right upper lobe and diagnosed 
pulmonary tuberculosis, minimal, probably active.  

The April 6, 1948 chest x-ray film was interpreted by a VA 
radiologist in August 1992.  The examiner noted that the film was 
not technically satisfactory in light of the lower lateral 
portion of the left hemithorax having been clipped off, and the 
presence of numerous stains and artifacts.  The examiner found a 
definite opacification of the right apex with infiltrations in 
the right first anterior interspace.  The left lung was 
essentially clear, the heart was normal in size and 
configuration.  The impression was pulmonary infiltrations, right 
upper lobe and right base medially, etiology undermined.  

In a March 1993 personal hearing, the appellant reported that her 
husband suffered from a cough and had malaria on his return from 
Bataan.  The private physician reported that he treated the 
veteran on March 1947 for pulmonary tuberculosis.  He also noted 
that the copies of the x-rays had already been presented and that 
he took the April 1948 x-ray in connection with the veteran's 
treatment.  The appellant's son reported at an April 1994 
personal hearing that from 1947, he saw the veteran coughing 
every night, and from that time to his death, he was stricken 
with pulmonary tuberculosis.  The appellant reported that 
following service the veteran was always coughing and 
occasionally spat up blood, and that his chest condition was 
complicated by malaria.  

A July 1998 VA tuberculosis board report shows that the examiner 
reviewed the available medical records.  The examiner noted that 
the only evidence available for independent review was the x-ray 
plate dated April 6, 1948.  The examiner noted that it had been 
submitted for reevaluation at Philippine General Hospital and 
reviewed recently (estimated by the examiner to be the 1990s).  

The VA radiologist was requested to verify the authenticity of 
the film.  The radiologist found that the hazy infiltrates in the 
right upper lobe and fibrotic right apical contraction, with 
irregular and thickened perihilar marking, suggested chronic 
bronchitis.  The aorta was tortuous and unfolded.  

The radiologist noted that the subject of the chest x-ray was an 
elderly male whose degenerative changes in the cardiovascular and 
skeletal structures indicated a probable chronological age over 
70 years at the time of examination.  The radiologist found that 
the type of film was not the type used in 1948 and that the 
cassette used contained an identification window, which was also 
not in use circa 1948.  The impressions were film not correctly 
dated and right upper lobar fibrosis and volume loss, right basal 
sulcus adhesion versus minimal effusion, and arteriosclerotic 
cardiovascular disease.

Criteria

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that a well grounded claim 
is "a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be conclusive 
but only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where a claim is 
well grounded VA shall assist the claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997). 

The Court has articulated the requirements for a well grounded 
claim for service connection as follows: (1) medical evidence of 
a current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed inservice injury or disease and a current disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the condition 
that caused the veteran to die; however, the last two 
requirements for a well-grounded claim must be supported by the 
record.  Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1998).  

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).

In the case of contributory cause of death, "it must be shown 
that [the service connected disability] contributed substantially 
or materially; that it combined to cause death."  38 C.F.R. 
§ 3.312(c)(1).  

VA must give careful consideration to the issue of whether the 
service-connected disability had a material influence in 
accelerating death in contributory cause of death cases.  
Lathan v. Brown, 7 Vet. App. 359 (1995).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating effects 
of the service-connected disability rendered the veteran less 
capable of resisting the effects of other diseases.  38 C.F.R. 
§ 3.312(c)(2).

The basic statutory provision and regulation concerning service 
connection state that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served continuously for 90 days or more during a 
period of war and a chronic disease, such as active tuberculosis, 
becomes manifest to a degree of 10 percent within one year from 
date of termination of such service, or three years in the case 
of tuberculosis, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For pulmonary tuberculosis shown by x-ray in active service, x-
ray evidence alone may be adequate for a grant of direct service 
connection for pulmonary tuberculosis.  38 C.F.R. § 3.370(a).  
When under consideration, all available service department films 
and subsequent films will be secured and read by specialists at 
designated stations who should have a current examination report 
and x-ray.  Id. 

Diagnosis of active pulmonary tuberculosis by private physicians 
on the basis of their examination, observation or treatment will 
not be accepted to show the disease was initially manifested 
after discharge from active service unless confirmed by 
acceptable clinical, x-ray or laboratory studies, or by findings 
of active tuberculosis based upon acceptable hospital observation 
or treatment.  38 C.F.R. § 3.374(c).  

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding 
that a veteran need only demonstrate an approximate balance of 
the evidence to prevail, rather than a fair preponderance of the 
evidence).

Analysis

As an initial matter, the Board must determine whether the 
appellant's claim is well grounded.  In this regard, the Board 
previously found that new and material evidence had been 
presented in its April 1998 decision.  The Board determined that 
the evidence was new and material under the standard articulated 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  



Following the Federal Circuit's decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the Court found that Hodge 
effectively decoupled the relationship between new and material 
evidence to reopen a claim and the threshold to establish a well 
grounded claim.  Elkins v. West, 12 Vet. App. 209, 214 (1999).  
Prior to Hodge, the difference in the evidence required to 
present a well grounded claim and that needed to satisfy 
reopening a claim with new and material evidence was slight.  See 
Elkins, supra (citing Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995)).  In light of the fact that the case was reopened under 
the more stringent Colvin standard, the Board finds that the 
claim for service connection for the cause of the veteran's death 
is well grounded.  

The Board notes that in cases where a well grounded claim has 
been submitted, VA has a duty to assist the claimant with respect 
to development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board notes that the claims file appears to have 
been lost following the Board's decision in May 1986 and the 
claims file currently consists of a rebuilt file.  In the prior 
decision, the Board denied service connection for the cause of 
the veteran's death.  

The Board has reviewed the evidence relied upon in its May 1986 
decision and it appears that the all of the probative medical 
evidence referred to in the decision is currently of record.  In 
addition, the appellant has submitted several duplicate copies of 
the medical evidence dated prior to the May 1986 decision in 
support of her claim.  Finally, the Board notes that pursuant to 
its April 1998 decision, the claims file has been reviewed by a 
VA examiner and pertinent evidence by a radiologist.  
Accordingly, the Board finds that the statutory duty to assist 
has been fulfilled and no further assistance is required.  Id. 


Following a review of the record, the Board finds that service 
connection for the cause of the veteran's death is not warranted.  
The July 1958 certificate of death shows that the cause of death 
was rheumatic heart disease of three months duration due to 
bilateral pulmonary tuberculosis.  The competent medical evidence 
of record does not link rheumatic heart disease to the veteran's 
military service.  The service medical records do not show that 
the veteran had a cardiac disorder during service.  

The record contains a medical certificate and a physical 
examination report both dated in April 1948 from the same private 
physician showing a diagnosis of rheumatic heart disease as early 
as April 1948.  These medical reports do not link the diagnosis 
of rheumatic heart disease to the veteran's military service, nor 
do they show that the cardiac disorder was manifest to a degree 
of 10 percent within one year from the date of separation from 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the 
probative medical evidence in support of the claim shows that the 
veteran was treated for pulmonary tuberculosis within the three 
year presumptive period for that disease following the veteran's 
separation from service.

The evidence in support of the claim consists of the 
interpretations of the x-ray film dated on April 6, 1948 from the 
University of the Philippines, a private report dated in 
November 1969 showing fluoroscopic findings of minimal pulmonary 
tuberculosis in October 1946, a January 1969 affidavit which 
shows treatment for pulmonary tuberculosis "sometime in 1949," 
and reports from the same private physician showing diagnoses of 
pulmonary tuberculosis in March 1947 and April 1948.

The evidence against the claim consists of the service medical 
records which do not show an inservice diagnosis of pulmonary 
tuberculosis, the August 1992 report of the VA radiologist, and 
the July 1998 VA medical opinions.  

The Board finds that the probative medical evidence against the 
claim outweighs the evidence in support of the claim.  The 
probative medical evidence in support of the claim which shows 
radiographic findings of pulmonary tuberculosis consists of the 
November 1969 report and the reports from the University of the 
Philippines with respect to the April 6, 1948 x-ray film.  As 
noted above, VA regulations provide that a diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be accepted 
to show the disease was initially manifested after discharge from 
active service unless confirmed by acceptable clinical, x-ray or 
laboratory studies.  38 C.F.R. § 3.374(c).

In the instant case, the November 1969 report is not confirmed by 
acceptable clinical or x-ray studies.  Although the report shows 
positive fluoroscopic findings of pulmonary tuberculosis in 
October 1946, the report which is dated over 20 years following 
the examination is not corroborated by x-ray and clinical 
findings.  In this regard, the May 1986 decision of the Board 
shows that the January 1977 statement of the private physician 
indicated that all his clinical records had been destroyed.  The 
Board finds that the post-examination certification of the 
private physician does not constitute acceptable clinical, x-ray 
or laboratory studies within the meaning of § 3.374(c) to 
establish a diagnosis of pulmonary tuberculosis within the 
presumptive period.

The Board also finds that the reports from the University of the 
Philippines predicated on x-ray film dated on April 6, 1948 do 
not constitute an acceptable x-ray study to establish a diagnosis 
of pulmonary tuberculosis within the 3 year presumptive period.  
The probative medical evidence does not confirm that the 
infiltrations constitute pulmonary tuberculosis and the evidence 
shows that the date on the x-ray film is not authentic.  First, 
the August 1992 VA examination of the April 1948 x-ray found that 
the etiology of the pulmonary infiltrations of the right lobe 
were undetermined.  


The VA radiologist in July 1998 found that the x-ray findings 
suggested chronic bronchitis.  The findings of the VA 
radiologists are corroborated by the VA tuberculosis board report 
dated in July 1998.  The examiner noted that no primary 
documentary evidence was available and while certifications 
describe the progression of pulmonary tuberculosis, no acceptable 
evidence was contained in the record to use as a basis for 
determining the status of the pulmonary tuberculosis.  

Second, the radiologist in July 1998 also found that the x-ray 
was not correctly dated on the bases that the cassette type and 
film were both post 1948 and the subject of the x-ray was over 70 
years of age.  The record shows that the veteran would have been 
31 years of age in April 1948.  In light of the radiologist's 
findings that the film was incorrectly dated, the Board finds 
that the x-ray film claimed to have been taken in April 1948 does 
not constitute an acceptable x-ray study within the meaning of 
§ 3.374(c) to show that pulmonary tuberculosis was initially 
manifested within 3 years after discharge from active service.

The record contains multiple statements as well as testimony of 
the appellant and her family member(s) claiming that the 
veteran's symptoms of pulmonary tuberculosis had its onset during 
service and lasted until his death.  

Generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (holding that lay assertions of 
medical causation cannot constitute evidence to render a claim 
well grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts under 
consideration).  


The issue of whether pulmonary tuberculosis was manifest within 
three years of separation from service to a degree of 10 percent 
involves issues that require medical knowledge.  Neither is the 
Board competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hence, the lay statements contained in the 
record do not constitute competent medical evidence to show that 
the veteran's cause of death is linked to service or that the 
disease was manifest to a compensable degree within the 
presumptive period.  

Although the appellant is entitled to the benefit of the doubt 
where the evidence supporting a grant of her claim and the 
evidence supporting a denial of the claim are in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
Gilbert, 1 Vet. App. at 54.  For these reasons and bases, the 
Board finds that a disability incurred in or aggravated by active 
service was neither the principal nor contributory cause of 
death.  


ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

